DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/8/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Helbok et al (US 2006/0246779) hereinafter (“Helbok”).
With regard to claim 1, Helbok discloses a plug assembly (1 fig.3) capable for an electromechanical surgical system, the plug assembly comprising: a housing (10) defining a proximal facing bore (channel housing cable and spacer fig.3); a pair of electrical contacts (9) disposed within the housing (10), each electrical contact (9) including: a distal end portion projecting distally from a distal end of the housing; and a proximal end portion disposed within the proximal facing bore of the housing (10); a ribbon cable (4) having a distal end portion electrically connected to the proximal end portion of each of the pair of electrical contacts (9), and being disposed with the proximal facing bore of the housing; and an encapsulating material (6) filling the proximal facing bore of the housing (10).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Helbok in view of Obvious design Choice.
With regard to claims 2-6, Helbok discloses injection-molding plastic but does not specifically disclose the housing being partially transparent or for light or UV curing or fabricated from polyphenylsulfone (PPSU) or polysulfone (PSU); and the encapsulating material being a light or UV curable material or resin or acrylic resin.
However, these elements are well known in the art for use by one skilled in the art. One having ordinary skill in the art would have known to incorporate these elements into Helbok plug housing for their advantages. Thus, it would have been obvious matter of design choice to one having ordinary skill in the art at the time of invention to modify Helbok plug housing by providing the above claimed elements in order to make the plug housing impermeable to water.

7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Helbok.
With regard to claim 7, Helbok discloses the plug assembly, wherein the housing defines a distal facing bore therein (as seen in fig. 1 or 3); and wherein the except for disposed within the distal facing bore of the housing.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Helbok plug housing by providing the seal member disposed within the distal facing bore of the housing in order to make the plug housing impermeable to water such that the contacts are protected.
With regard to claim 8, modified Helbok discloses the plug assembly (1),   wherein the housing and the seal member (5) form a fluid-tight seal therebetween.  
With regard to claim 9, modified Helbok discloses the plug assembly (1),   wherein the seal member is fabricated from silicone, rubber, plastic or polymer.

Allowable Subject Matter
8.	Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a plug assembly, wherein the 
 	With respect to claim 13, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a plug assembly, wherein each electrical contact includes a nub projecting from the proximal end portion thereof, and wherein the distal end portion of the ribbon cable defines a respective solder recess formed therein for receipt of a respective nub.
With respect to claim 14, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a plug assembly, wherein each electrical contact includes a pair of nubs projecting from the proximal end portion thereof, and wherein the distal end portion of the ribbon cable defines a respective pair of solder recesses formed therein for receipt of a respective pair of nubs.
Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
1/26/2022